TIMBERS, Circuit Judge:
In this action commenced by Alcoa Steamship Company in the Southern District of New York to recover damages from Norcross Shipping Co., Inc. sustained as the result of a collision in Trinidad between Alcoa’s pier and Norcross’ vessel, the sole *166issue is whether the district court abused its discretion in granting Norcross’ motion to dismiss the action on the ground of forum non conveniens.
After carefully weighing the relevant factors set forth in Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947), the district court found that Norcross would be unduly inconvenienced in many respects and perhaps denied an opportunity to vindicate its legal claims against the Pilots’ Association if the case were tried in New York. The district court found this imbalance to be significant enough to overcome the usual reluctance of courts in this Circuit to apply the doctrine of forum non conveniens when it would force an American to bring an action outside the United States.
We hold that it was within the district court’s discretion to dismiss on the ground of forum non conveniens under the circumstances of this case, and that the district court did not abuse its discretion in doing so. We affirm substantially for the reasons set forth in Judge Conner’s opinion of January 17, 1978. 453 F.Supp. 10.
Affirmed.